UN|TED STATES OF AMER|CA
EASTERN D|STRICT OF NORTH CAROLlNA
SOUTHERN D|V|SION
Case No: 7:18-CR-16-1H

UN|TED STATES OF AMERECA

vs. ORDER

 

ANTHONY DEPREE SM|TH

|T |S HEREBY ORDERED that the following government exhibit(s) admitted into

evidence on Januag 28, 2019 be turned over to Detective Justin Morris Jacksonvi|le

 

Po|ice Degartment to be retained in his/her custody until this case is completed,

including any matters on appea|:

Govt. Exhibit No.: Descrigtion:
36 Crack cocaine
37 Cash

This 28th day of Januagg, 2018.

 

Agent’s Signature:

 

 

